DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II, Method Species B, in the reply filed on September 19, 2022 is acknowledged.
In applicant’s claims dated 9/19/2022, the unelected apparatus claims (claims 1-13 and 23-32) were withdrawn from consideration.
Applicant asserted that Group II, Method Species B, encompasses claims 18, 19, and 21.  However, the examiner does not agree because claim 19 corresponds to Method Species A, not Method Species B.  Claim 19 recites the following:
Claim 19: The method of cleaning the support surface of the buff table according to claim 14, wherein the apparatus includes a buff head to which a buff pad for buff-processing the processing target object through physical contact can be attached, and the method further includes a step of cleaning the support surface of the buff table through physical contact using the buff head and the buff pad.

This recitation in claim 19 corresponds to unelected Method Species A, which (as recited in the Requirement for Restriction/Election dated 8/22/2022) corresponds to the embodiment wherein “the support surface is cleaned via physical contact from the buff pad, wherein the buff pad is the buff pad used for buff-processing the target object”.  In other words, Method Species A corresponds to the embodiment wherein the same buff pad is used to both process the target object and clean the support surface, and applicant’s claim 19 clearly corresponds to this Method Species A.  Method Species B, on the other hand, corresponds to the embodiment wherein “the support surface is cleaned via physical contact with a brush or sponge member attached to the buff head – the buff head using a buff pad at a different time to perform buff-processing of the target object”, as discussed in the Requirement for Restriction/Election dated 8/22/2022.  
It is the examiner’s position that claims 14-18 and 21-22 are the claims that currently correspond to the elected Method Species B.  
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “a conveyor mechanism for conveying the processing target object to and/or from the buff table” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007158190 by Asada in view of KR20110016706 by Choi. 
With regard to claim 14, Asada teaches a method for cleaning a wafer support surface of an elastic coating layer (item 54 in Figure 4) of a buff table of an apparatus for buff-polishing (reads on buff-processing) of a wafer (reads on processing target object), wherein the buff table is used for supporting the wafer during buff-polishing of the substrate (pages 5-7 and 10-12 of translation).  Asada’s buff table includes fluid passages (includes items 53 in Figure 4) that extend to the support surface and are used to apply vacuum such that the wafer can be vacuum-sucked onto the support surface while the wafer undergoes buff-polishing (pages 6-7 and 10-12 of translation).  The vacuum is applied to the fluid passages via a vacuum pump (item 92 in Figure 5; reads on vacuum source; page 10 of translation).  Asada teaches that the fluid passages are in communication with a pure water supply source (item 94 in Figure 5) such that, during cleaning of the support surface, cleaning water is supplied to the support surface via the fluid passages (pages 10-12 of translation).  
Asada does not teach that the cleaning of the support surfaces comprises a step of supplying the support surface with a cleaning solution from a nozzle.
Choi teaches that when attempting to clean the elastic support surface of a buff table used to support substrate during buff-polishing, cleaning can successfully be achieved by rotating the buff table while cleaning solution is supplied to the support surface from a nozzle (item 510 in Figures 2, 6a, and 6b) that is moved across the support surface and while a rotating brush (item 412 in Figures 4a, 4b, and 6a) in contact with the support surface is scanned across the surface of the rotating buff table (pages 4, 9, and 16-22 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Asada such that, in addition to Asada’s cleaning of the support surface, cleaning of the support surface also involves a step of using a nozzle to supply cleaning solution to the support surface while the nozzle moves across the support surface, while the buff table is rotated, and while a rotating brush in contact with the support surface is scanned across the surface of the rotating support surface of the buff table.  Asada’s support surface is made of elastic material, and the motivation for performing the modification was provided by Choi, who teaches that when attempting to clean the elastic support surface of a buff table used to support substrate during buff-polishing, cleaning can successfully be achieved by rotating the buff table while cleaning solution is supplied to the support surface from a nozzle that is moved across the support surface and while a rotating brush in contact with the support surface is scanned across the surface of the rotating buff table.
With regard to claim 15, in the combination of Asada in view of Choi, the elastic coating layer (item 54 in Asada’s Figure 4) reads on applicant’s stage film, and the upper surface of the coating layer is the wafer support surface that is cleaned in the method of Asada in view of Choi (pages 6-7 and Figure 4 of Asada).  
With regard to claim 17, in the developed combination of Asada in view of Choi, the cleaning of the support surface comprises moving the nozzle across the support surface.  
With regard to claims 18 and 21, in the developed combination of Asada in view of Choi, the brushing of the support surface during the cleaning of the support surface corresponds to applicant’s physical contact. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007158190 by Asada in view of KR20110016706 by Choi as applied to claim 14 above, and further in view of KR20110017671 by Choi (hereafter referred to as “Choi_2” to avoid confusion with the other Choi reference).
With regard to claim 16, the combination of Asada in view of Choi does not teach that the buff table comprises a conveyor mechanism.
Choi_2 teaches when using a buff table to hold a substrate via vacuum holes during buff polishing, the buff table can comprise lift pins that can be used to successfully position the substrate on the surface of the buff table, where the lift pins pass through openings in the buff table, can move up and down, and can position the substrate on the buff table by lowering the substrate onto the buff table (page 10 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Asada in view of Choi by having the buff table comprise openings through which lift pins (read on applicant’s conveyor mechanism) of the buff table move, wherein the lift pins can move up and down, and wherein the lift are used to position the wafer on the buff table by lowering the wafer onto the buff table.  The motivation for performing the modification was provided by Choi_2, who teaches when using a buff table to hold a substrate via vacuum holes during buff polishing, the buff table can comprise lift pins that can be used to successfully position the substrate on the surface of the buff table, where the lift pins pass through openings in the buff table, can move up and down, and can position the substrate on the buff table by lowering the substrate onto the buff table.
The combination of Asada in view of Choi in view of Choi_2 does not explicitly teach that the lift pins are cleaned during the cleaning of the support surface of the buff table.  However, in the combination of Asada in view of Choi in view of Choi_2, the lift pins are exposed (via the holes in the buff table through which the pins pass), and therefore, during the cleaning of the support surface of the buff table with the cleaning solution ejected from the nozzle, it is reasonably expected that exposed surfaces of the lift pins will be cleaned by the cleaning solution due to being exposed to said cleaning solution.  If this “reasonably expected” argument is not persuasive, here is another argument: in the combination of Asada in view of Choi in view of Choi_2, the purpose of performing the cleaning is to remove polishing residue from surfaces of the buff table, and since the lift pins can potentially become contaminated by polishing residue, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Asada in view of Choi in view of Choi_2 such that cleaning solution ejected from the nozzle during the cleaning of the support surface is also used to clean the lift pins – thus advantageously cleaning exposed surfaces of the lift pins. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007158190 by Asada in view of KR20110016706 by Choi as applied to claim 14 above, and further in view of KR20070035282 by 정종국.  The examiner’s electronic translation tools don’t translate this name 정종국.  The examiner believes that the name “Jeong” might be the closest surname for this name 정종국.  Therefore, the examiner will refer to the KR20070035282 reference as “Jeong”.
With regard to claim 22, the combination of Asada in view of Choi does not teach cleaning the support surface of the buff table using at least one of an atomizer cleaner, an ultrasonic cleaner, and a cavitation jet cleaner.  
Jeong teaches that when spraying cleaning liquid from a nozzle onto a surface in order to remove polishing residue from said surface, using an ultrasonic generator adjacent to the nozzle to apply ultrasonic waves to the cleaning liquid can advantageously aid in the removal of polishing residue from the surface (pages 4 and 6-7 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Asada in view of Choi such that an ultrasonic generator adjacent to the nozzle is used to apply ultrasonic waves to the cleaning solution supplied from the nozzle.  The motivation for performing the modification was provided by Jeong, who teaches that when spraying cleaning liquid from a nozzle onto a surface in order to remove polishing residue from said surface, using an ultrasonic generator adjacent to the nozzle to apply ultrasonic waves to the cleaning liquid can advantageously aid in the removal of polishing residue from the surface.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 30, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714